DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 2/15/22 has been entered.  Amended claims 21-41 are pending and are rejected for the reasons set forth below. 

Subject Matter Priority Date
3.  The subject matter disclosed in provisional patent applications Nos. 62/187,406 (filed 7/1/15) and 62/286,738 (filed 1/25/16) for the related parent application 15/200,340 (filed 7/1/16) of the instant CIP application (filed 11/16/20) appears to not provide adequate support or enablement in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 1st paragraph for all the subject matter of the claims of the instant CIP application. 
Although priority for all subject matter of instant CIP application has been claimed as the filing date of the provisional patent applications, based on a review of the claimed subject matter in the instant CIP application, the related and earlier filed applications listed in ¶ 001 of applicant’s instant specification fail to provide adequate support or enablement for at least the claimed subject matter and/or functionality of the claims of the instant application, including for claims 21, 28 and 35, regarding at least the new subject matter of a “funding agent” in claims 21, 28 and 35 that is disclosed in the Therefore, the effective filing date for pending claims 21-41 is 11/16/20. 

Claim Rejections - 35 USC §112
4. The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

5.  Claims 21-41 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 21, there appears to be insufficient support in the specification for the newly added subject matter in the 4th limitation regarding the terms “one machine” and “another machine.”  For example, does this limitation now require that the “funding agent” be a machine or that a “machine” is somehow associated with it, and if so how?  As best understood, the specification describes a “funding agent” as simply being a prefunded source of funds to facilitate liquidity of participants to facilitate funding/settlement of an unsettled financial position of linked participants under certain th limitation.  There appears to be insufficient support in the specification for a linked participant being a machine or being associated with a machine. 
What are these “machines” as now recited in the amended 4th limitation?  They are not described or defined in the specification.  Therefore, these various “machines” now recited as being associated with a “funding agent” or a “linked participant” appear to be insufficiently supported inappropriate new matter. 
	Since claims 28 and 35 are directed substantially to the subject matter of claim 21 and therefore have the substantially same issue as claim 21, these claims are rejected for the grounds and rationale used to reject claim 21. 
	Since claims 22-27, 29-34 and 36-41 include the respective limitations of claims 21, 28 or 35 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claims 21, 28 and 35. 
Appropriate correction or clarification of these claims is required.  No new matter may be added.  

Claim Rejections - 35 USC §101
6. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.  Claims 21-41 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 

	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 21-27), a machine (claims 35-41) and a manufacture (claims 28-34); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
creating a funding agent … ; 
linking each of a plurality of participants to the funding agent … , thereby creating a plurality of linked participants; 

accessing, by the funding agent, an unsettled financial position of each of the plurality of linked participants … , thereby obtaining the unsettled financial position … ; 
comparing, … , the unsettled financial position of each of the plurality of linked participants to the current prefunded position of the funding agent; 
determining whether to perform a financial settlement for a corresponding one of the plurality of participants based on a result of the comparing; and 
performing the financial settlement for the corresponding participant when it is determined that the unsettled financial position of the corresponding participant is not greater than the current prefunded position of the funding agent. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., settling unsettled financial positions or accounts, by creating a funding agent (a funding/liquidity source for financial settlement), linking participants to the funding/liquidity source and providing access thereto to obtain (information regarding) an unsettled financial position of the linked participants, and performing financial settlement of the unsettled financial position of a linked participant using the funding/ liquidity source under certain conditions). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 22, 29 and 36 simply further refine the abstract idea by requiring the updating of a prefunded position of a funding agent, including crediting and debiting various amount from/to the prefunded position, under certain circumstances, which is simply applying various rules to debit or credit a financial account (i.e., financial issues), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 23, 30 and 37 simply further refine the abstract idea by requiring that at least one of the participants is a non-funding participant, which is simply refining the subject matter to include at least one non-funding participant (i.e., a financial issue), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly 
Claims 24, 31 and 38 simply further refine the abstract idea by requiring that the current prefunded (account) position is calculated by considering various financial conditions, amounts and/or transactions which are determined or combined (i.e., financial issues), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 25, 32 and 39 simply further refine the abstract idea by describing how the net positions of various financial transfers are calculated (i.e., a financial issue), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 26, 33 and 40 simply further refine the abstract idea by describing how an individual tracking position for a participant is calculated (i.e., a financial issue), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea 
Claims 27, 34 and 41 simply further refine activity in addition to the recited abstract idea of the independent claims (i.e., extra solution activity) by requiring certain steps for receiving and communicating various account balance or other financial notification information, which is communication function routinely or typically carried out by the recited additional element of an “ACH network,” which is recited at a high level of generality and is itself not being technologically improved (as further described below in the Step 2B analysis of the additional elements), and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “computer system,” a “computing device,” a “processor,” an “automated clearinghouse (ACH) network,” an “application programming interface (API),” and a “memory” storing executable instructions to accomplish various functions, do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
8.  Applicant’s arguments filed 2/15/22 have been fully considered. 
In view of applicant’s claim amendments and replacement drawings, the prior rejections of various claims under 35 USC §112(b) and 101 (patent ineligible transitory signal), and the prior objections to the drawings and to the claims, are withdrawn. 
Applicant’s arguments (Amendment, Pg. 10) regarding the Subject Matter Priority Date determination in the prior Office action have been considered, but the “funding agent” subject matter discussed in the prior determination was not addressed by applicant.  Therefore, that subject matter, which is still a required term in all pending claims, has a priority date as of the filing date of the instant application, as described above in the Subject Matter Priority Date determination in this Office action. 
Applicant’s arguments (Amendment, Pgs. 11-19) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments regarding Step 2A, Prong 1 (Amendment, Pgs. 14-15) essentially stating that the claims do not recite an abstract idea, are not persuasive.  For example, the independent claims recite various financial functions that create a funding agent (i.e., a prefunded financial source, per applicant’s specification) 
Applicant’s arguments regarding Step 2A, Prong 2 (Amendment, Pgs. 14-15), essentially stating that the claims are not directed to the recited abstract idea, are not persuasive.  For example, applicant discusses various steps/functions regarding sending and/or receiving payments between non-linked and linked participants, which steps/functions are not actually claimed.  It is unclear how such would be a technological feature, however, a feature or functionality that supposedly brings about a technological improvement (i.e., an integration into a practical application of the subject matter) must be identified in the specification and claimed in order for the claims to Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16)  The Office disagrees, as argued by applicant, that effective management of an unsettled position because of changing balances is a technical problem.  Such would be a financial problem of settlement of positions/accounts having differing balances. 
Further, the Office properly followed the Jan. and Oct. 2019 guidance (PEG) for a rejection under 101 in the prior Office action and herein, and not individual case law.  Thus, applicant’s citation of Electric Power and Thales Visionix is not determinative of whether a technological improvement or solution is brought about by the instant amended claims.  The previous version of the claims were properly analyzed in the 101 rejection therein using the PEG and the amended claims have been analyzed in the 101 rejection above using the PEG.  Neither of those applicant-cited cases contravenes such a PEG analysis by the Office. 
A PTAB decision is binding only on the parties to the decision and is therefore not relevant to the instant claims of the instant application since it is not a party, unless the decision has been determined precedential, which appears to not be the case with the PTAB cases cited by applicant.  Regardless, no leaning machine or machine learning, as argued by applicant in the Amendment, is claimed by applicant or is mentioned in applicant’s specification.  Nor has the combination of claimed features or limitation (“a particular way”), as argued by applicant, been ignored by the Office in the 101 rejection analysis. 
Applicant’s arguments under Step 2B (Amendment, Pgs. 17-19) are not persuasive.  For example, as best understood, applicant’s arguments appear to be that new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).  All of the cited limitations of the amended claims are simply carrying out financial-related activities that are part of the abstract idea described above in the 101 rejection, which are a fundamental economic practice which solves a financial problem related to settling unsettled financial positions, as described above, and are not providing a technological improvement or a technical solution to a technical problem.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696